Citation Nr: 1603279
Decision Date: 02/02/16	Archive Date: 03/10/16

DOCKET NO. 07-04 591    DATE FEB 2 2016 


On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES 

1. Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus. 

2. Entitlement to an initial compensable disability evaluation prior to November 17, 2008, in excess of 10 percent prior to December 5, 2011, and in excess of 20 percent thereafter for gastroesophageal reflux disease (GERD). 

3. Entitlement to an initial compensable evaluation for a partial gastrectomy scar. 

4. Entitlement to an initial compensable evaluation for eczema. 

5. Entitlement to an initial disability evaluation in excess of 30 percent prior to November 15, 2008, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD). 

6. Entitlement to an initial compensable disability rating for hearing loss. 

7. Entitlement to an initial compensable disability evaluation for residuals of stomach cancer. 

8. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION 

Veteran represented by: Christopher Loiacono, Attorney 


ATTORNEY FOR THE BOARD 

G. Slovick, Counsel 


INTRODUCTION 

The Veteran served on active duty from April 1967 to February 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2006 (PTSD) September 2006 (tinnitus and hearing loss), September 2007 (GERD), October 2009 (TDIU), June 2012 (stomach cancer and abdominal scar) and December 2012 (eczema) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Of note, the RO failed to issue a statement of the case following the Veteran's notice of disagreement with an October2009rating decision denying TDIU. However, under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation). Thus, the Board may consider this issue without prejudicing the Veteran. 

The Veteran testified before the undersigned at the RO in Waco, Texas in July 2015. A transcript of that hearing is of record. 

The Veteran did not offer testimony on the issue of entitlement to an increased rating for eczema at that hearing and there is no evidence of record indicating that he withdrew his request for a hearing on this issue. Accordingly, on remand, the RO should ascertain whether the Veteran still desires a hearing. 

The issues of entitlement to increased evaluations for eczema, PTSD, hearing loss and stomach cancer, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT 

During his July 2015 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran stated that he wished to withdraw his appeal for entitlement to increased ratings for tinnitus, GERD, and a gastronomy scar. 


CONCLUSIONS OF LAW 

1. The criteria for withdrawal of an appeal for an initial disability evaluation in excess of 10 percent for tinnitus are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2. The criteria for withdrawal of an appeal for an initial compensable disability evaluation prior to November 17, 2008, in excess of 10 percent prior to December 5, 2011, and in excess of 20 percent thereafter for GERD are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3. The criteria for withdrawal of an appeal for an initial compensable evaluation for a partial gastrectomy scar are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204(2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS 

At his July 2015 Travel Board hearing, the Veteran stated that he wished to withdraw the appeals for initial increased ratings for tinnitus, GERD and for a partial gastrectomy scar. 

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the aforementioned appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on these matters. 


ORDER 

The appeal of the issue of entitlement to an initial disability evaluation in excess of 10 percent for tinnitus is dismissed. 

The appeal of the issue of entitlement to an initial compensable disability evaluation prior to November 17, 2008, in excess of 10 percent prior to December 5, 2011, and in excess of20 percent thereafter for gastroesophageal reflux disease is dismissed 

The appeal of the issue of entitlement to an initial compensable disability evaluation for a partial gastrectomy scar is dismissed. 


REMAND 

The Board observes that in his September 2014 substantive appeal, the Veteran asked for a Travel Board hearing on the issue of his service-connected eczema. The Veteran did not provide testimony on this issue during his July 2015 hearing, and there is no evidence of record indicating that he withdrew his request for a hearing on this issue. Accordingly, on remand, the RO should ascertain whether the Veteran still desires a hearing. 

At the time of his July 2015 hearing, the Veteran indicated that his hearing loss, stomach cancer and PTSD symptoms had increased in severity since his last VA examinations. As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of hearing loss, stomach cancer and PTSD symptoms. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

The Veteran has also claimed entitlement to a TDIU. As the increased rating issues described above remain under development it would be premature to decide the issue of TDIU until that development is completed. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue). Therefore, the issue is remanded pending the outcome of the requested development. 

Accordingly, the case is REMANDED for the following actions: 

1. Ascertain whether the Veteran desires a hearing on his claim for an initial compensable disability evaluation for eczema. 

2. Obtain all current VA treatment records relevant to the claims on appeal and associate them with the claims file. 

3. Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected hearing loss, residuals of stomach cancer and PTSD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

a) The appropriate examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected hearing loss under the applicable rating criteria. 

b) The appropriate examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected residuals of stomach cancer under the applicable rating criteria. 

c) The appropriate examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD under the applicable rating criteria. 

Each examiner should also comment as to the impact of hearing loss, residuals of stomach cancer and PTSD, respectively, on the Veteran's daily activities and his ability to maintain employment. 

4. After the aforementioned development has been completed, and after performing any necessary additional development, adjudicate the Veteran's claim for TDIU. 

The RO should note that in addition to hearing loss, residuals of stomach cancer and PTSD, the Veteran is also currently service-connected for GERD, abdominal scar, eczema, and tinnitus. 

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If any of the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015). 


S. HENEKS 
Acting Veterans Law Judge, Board of Veterans' Appeals 



